       Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 1 of 40



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

 IN THE MATTER OF THE APPLICATION OF
                                     )
 THE UNITED STATES OF AMERICA FOR A
                                     )
 CRIMINAL COMPLAINT                                     19-mj-1039-DLC
                                     )
                                     )
                                                      FILED UNDER SEAL




                           AFFIDAVIT OF JOHN RUNYAN

                                      INTRODUCTION

         I, John Runyan, a Special Agent with the Drug Enforcement Administration (DEA),

being duly sworn, state as follows:

  1.     I am a Special Agent with the DEA assigned to Massachusetts. As a Special

  Agent, I am an investigative or law enforcement officer of the United States, within the

  meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law

  to conduct investigations of and to make arrests for offenses enumerated in Title 18,

  United States Code, Section 2516.

  2.     Background. I have been a Special Agent with the DEA since February of 2015.

  I am assigned to the New Bedford, Massachusetts Resident Office of the New England

  Field Division. During my employment with the DEA, I have participated in numerous

  investigations relating to the distribution of controlled substances, including heroin,

  cocaine, marijuana, illegal prescription drugs and other substances in violation of the

  federal anti-drug laws. I have participated in investigations in different capacities,

  including monitoring wiretapped conversations, conducting physical surveillance,

  executing search and arrest warrants, and employing other investigative methods.

  Those investigations have resulted in arrests and convictions for violations of the drug
                                            1
     Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 2 of 40



laws, the seizure of drugs and firearms, and the forfeiture of money and property. I

have received training in the field of narcotics enforcement, investigations, and

apprehension of narcotics offenders from the DEA Basic Training Academy in

Quantico, Virginia. Through my training and experience, I am familiar with the habits,

methods, routines, practices, and procedures commonly employed by persons engaged

in the trafficking of illegal drugs. Among other things, I am familiar with the typical

price, packaging, and method of sale of narcotics in various parts of the United States,

including Massachusetts.

3.     Knowledge of how drug traffickers use cell phones. Based on my training and

experience, I am also aware that drug traffickers commonly use cellular telephones to

communicate about and further their drug trafficking activities, but that they are aware

that law enforcement uses electronic surveillance.        Thus, they frequently change

cellular telephone numbers, use multiple cellular phones at the same time, and use

prepaid cellular phones (where the subscriber of the phone is not required to provide

personal identifying information), all in an effort to thwart investigations. I am also

aware that for the same reason, drug traffickers often speak in vague, guarded, or coded

language when discussing their illegal business on cellular telephones, and often use

text messages in lieu of phone calls to avoid speaking over the telephone.

4.     Basis of knowledge. I am the case agent in the investigation of a heroin, fentanyl,

and cocaine trafficking organization operating in the Southeast Massachusetts area led

by Manuel PINA-AGEE. During my work on this investigation, I have reviewed reports

prepared by agents and discussed this case and related cases with fellow agents and with

state and local law enforcement officers who have relevant knowledge. I submit this



                                            2
     Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 3 of 40



affidavit based upon my personal knowledge derived from my participation in this

investigation and information that I have received from a variety of other sources,

including law enforcement officers and agents, confidential sources, public records,

bank records, telephone toll records, and pen register and trap and trace information.

Since this affidavit is being submitted for the limited purpose of seeking authorization

for the interception of wire and electronic communications, I have not set forth every

fact learned during the investigation.

5.     Complaint. This affidavit is submitted in support of an application for a criminal

complaint and arrest warrants charging Manuel PINA-AGEE with conspiring to possess

with intent to distribute and distribute heroin, fentanyl, cocaine, and marijuana, in

violation of 21 United States Code, Section 846 and 841(a)(1).

6.     Probable Cause. Based upon my experience, training, and involvement with this

investigation, there is probable cause to believe that PINA-AGEE has conspired to

distribute controlled substances.

7.     From October 23 to November 21, 2018, and again from March 27, 2019 to the

present, investigators intercepted wire and electronic communications occurring over

774-540-5482, bearing International Mobile Subscriber Identity (IMSI) number

310260343413037, which is a T-Mobile, USA cellular telephone used by Manuel

PINA-AGEE, and subscribed to Philip Dooley, 24 Elmwood St., Wareham, MA and

activated on December 27, 2016 (“TT #1”).            The interceptions were conducted

pursuant to orders issued by United States District Court Judge William G. Young.

8.     On February 21, 2019, Jodi SMITH sold undercover officer (UC) Bryan Oliveira

20 grams of fentanyl for $1200. The transaction took place at 2:30 pm in the parking



                                           3
     Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 4 of 40



lot of a Seven Eleven in Wareham.         SMITH was driving silver Mazda, which

investigators kept under surveillance for several hours in advance of the deal. At 12:51

pm, SMITH arrived in the Mazda at 64 Mayflower Lane and went inside. At 2:05 pm,

PINA-AGEE arrived at 64 Mayflower and met SMITH in the driveway. SMITH then

drove directly to the Seven Eleven where she sold the fentanyl to UC Oliveira. After

the sale, SMITH drove back to 64 Mayflower and then departed. Just as she left,

investigators observed SMITH’s and PINA-AGEE’s vehicles stop parallel to each other

on the road. Based on the timing of this conduct, I believe PINA-AGEE supplied the

fentanyl SMITH sold to UC Oliveira. My belief is further supported by toll records for

SMITH’s cell phone (774-849-1235), which show 8 voice contacts and 13 texts with TT

#1 on that day, including calls close to 2:05 and 2:30 pm.

9.     October-November interceptions.        Investigators applied for and obtained an

order authorizing the interception of wire and electronic communications over TT #1

for 30 days. The intercepted communications revealed that PINA-AGEE continued to

use TT #1 to conduct his drug trafficking organization from October 23 to November

21, 2018, although the pace of his drug activity slowed due to his work on a Fall River

residence he purchased for his mother. For example, on October 23, 2018 at 4:52 pm

(Call 20), TT #1 received a call from 774-400-7935 and PINA-AGEE spoke to an

unidentified male (UM 7935). UM 7935 said, “I’m gonna have to come through man

. . . with them things, with that thing. . . Damn you got to change up the from [U/I;

voices overlap]. You feel me? We’ll talk when I come down there, when I come

tomorrow, you know what I’m saying?” PINA-AGEE replied, “You saying I got to

change the formula? UM 7935 said, “a little bit man. Like put [U/I] strict man, like



                                          4
  Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 5 of 40



put strict that thing. Like, I’m getting a lot of complaints.” I believe in this call PINA-

AGEE and UM 7935 agreed to meet the next day and that, when UM 7935 said was

going to “come through with them things” and wanted the formula changed because he

was getting a lot of complaints, he meant that he was returning drugs and needed PINA-

AGEE to mix them differently with cut because his drug customers were complaining

about the quality.

10. PINA-AGEE also used TT #1 to communicate with SMITH, Steven MIRANDA,

and Thomas CLANCY, among others.

11. For example, on October 23, 2018 at 5:02 pm (Call 21), TT #1 called 774-849-

1235. I know SMITH used 774-849-1235 because UC Oliveira made three controlled

purchases of fentanyl from SMITH in January and February of 2019 and SMITH used

774-849-1235 to facilitate the sales. I also know Wareham police arrested SMITH on

February 21, 2019 and seized from her the cellular telephone using number 774-849-

1235. During this intercepted call, PINA-AGEE asked if SMITH had seen “Tucker”

(Tom CLANCY) and SMITH said no, but to try his house. SMITH added that Tucker,

“Owes me a couple dollars and he is dogging me again.” PINA-AGEE said, “You need

to start looking out for people man, you’re like a straight lame for that.” SMITH

replied, “No, he was going to freaking, he was coming to U/I.”              PINA-AGEE

continued, “These people are getting fucked up man, you gotta stop doing that shit.”

They then discussed “Dave,” and PINA-AGEE said to SMITH, “I’m cutting you major

breaks, don’t play with me lady, I’ll cut off one of your toes, you understand me? Don’t

try to jump ship on me.” SMITH said, “Shut up, you know I would never do that. You

know what I’m saying? I’m waiting for you.” I believe in this call that PINA-AGEE



                                           5
  Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 6 of 40



wanted to get in touch with CLANCY for drug business and that CLANCY owed SMITH

money for drugs. I further believe that PINA-AGEE was criticizing SMITH for having

too many problems with her customers and warning her not to obtain drugs from anyone

else besides PINA-AGEE.

12. PINA-AGEE spoke frequently with Steven MIRANDA, typically about PINA-

AGEE delivering drugs to MIRANDA. For example, on October 25, 2018 at 4:43 pm

(Call 269), TT #1 received a call from 774-707-9696. I know that MIRANDA uses

774-707-9696 because he is the named subscriber for that number, Wareham police

officers know him to be an associate of PINA-AGEE, and during the first interception

period investigators observed PINA-AGEE meet with MIRANDA. During this call,

MIRANDA said, “I need to see you brother.” PINA-AGEE said, “Okay, yeah, I’m

going to be around for a second.” MIRANDA asked, “So how long, but what, I can

definitely see you today? As long as I can see you. Well I will be home man, so just

hit me up man, please, man, I need you bad.” PINA-AGEE said, “Alright.” I believe

in this call MIRANDA needed “to see” PINA-AGEE in order to obtain drugs, and that

when he said “I need you bad,” he meant in effect that he was feeling sick without drugs.

13. Likewise, on November 7, 2018, at 1:26 pm (Calls 2326 and 2327), PINA-AGEE

called 774-707-9696 and MIRANDA said,” I need to see you man.” PINA-AGEE

asked, “You got a dollar, you a little light?” MIRANDA said no, and PINA-AGEE

asked, “A couple?” MIRANDA replied, “No, I’m over here, we on Main Street right

now. Where you at right now?” PINA-AGEE said, “In the city house.” MIRANDA

said, “Oh my god, okay, I know where you are at, are you heading down this way?”

PINA-AGEE said he could and MIRANDA said, “I need to talk to you on the ‘up and



                                          6
  Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 7 of 40



up,’ you know what I mean? I don’t want to talk to the phone like that, you know what

I mean? That’s why I wanted to see you, if I can see you?” PINA-AGEE said he

would call when he was in the area. I believe in this call, MIRANDA wanted to “see”

PINA-AGEE to obtain drugs, but PINA-AGEE wanted to be sure that MIRANDA had a

“dollar,” or enough money to buy drugs. MIRANDA also wanted to talk to PINA-

AGEE about something else, which he did not want to talk about on the phone because,

I believe, he was afraid of law enforcement intercepting phones.

14. PINA-AGEE also spoke frequently to Geoffrey CHANDLER, typically about

larger quantities of drugs, including heroin/fentanyl and marijuana. For example, on

October 24, 2018, at 1:14 pm (Call 99), TT #1 called 774-608-0909 and spoke to

Geoffrey CHANDLER. CHANDLER said, “you had a fake C note.” PINA-AGEE

explained, “What I always do is put a dollar on top of my 100s so that I don’t rip them.”

CHANDLER said, “Wish I could deny it, it isn’t close to fucking, it says ‘copy’ on it, it

says for promotion picture only.”       PINA-AGEE responded, “Oh god, no way.

Motherfuckers. That’s crazy, hey, but I will have work for that, what we talked about

yesterday for you in a couple of hours.” CHANDLER said, “Word, let me know,” and

PINA-AGEE continued, “Alright, remember I told you the number, that’s what it is, you

know what I mean?” I know that a “C-note” refers to a $100 bill and that “work”

refers to narcotics. I believe in this call CHANDLER complained that PINA-AGEE

provided him with a counterfeit $100 bill and that PINA-AGEE told CHANLDER he

would deliver drugs (“work”) to CHANDLER shortly.             At 2:30 pm (Call 129),

CHANDLER texted, “Ill have that in your and half for u.” I believe CHANDLER meant

he will pay PINA AGEE. At 7:16 pm (Call 194), CHANDLER said, “We are all set,



                                          7
  Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 8 of 40



you can head down. To the Cape.” PINA AGEE said “Okay. And I was told that

you can only do that, right?” (only pay half, as referenced in session 129).

CHANDLER said, “Yeah, well, for right now. I can get more, but this is just what I

could grab 100 percent.” PINA-AGEE said he would be right over. I believe in this

call, CHANDLER informed PINA-AGEE that he could definitely pay him half, and

maybe more, and that PINA-AGEE agreed to come deliver the drugs. At 8:22 pm

(Call 212), PINA AGEE and CHANDLER met near a “Red Robbin” and a “Longhorn”

(both located in Wareham Crossing plaza), with CHANDLER driving a “silver” vehicle.

There followed a series of texts in which CHANDLER said he left his “orange bag on

ur floor.” PINA-AGEE replied, “In new b hit me when ur outside I’ll in lock it.” I

believe CHANDLER accidently left an orange bag in PINA-AGEE’s car and PINA-

AGEE replied that he was already in New Bedford but would unlock the vehicle for

CHANDLER when he comes. PINA AGEE and CHANDLER later agreed to meet

tomorrow. On October 26, 2018 at 2:06 pm (Call 479), CHANDLER called and said

he was coming to get the bag. PINA-AGEE said he would tell “him” to be outside with

it. At 2:07 pm (Call 481), PINA-AGEE called 508-371-8344 and asked Clifford

Gomes if he or “Pam” were home. Gomes said he wasn’t, but Pam was. PINA-AGEE

said, “Can you tell her to grab that bag in that cabinet and give it to my boy outside, he’s

going to be pulling up in like two to three minutes?” Gomes said, “You got it.” I know

that PINA-AGEE, GOMES, and Pam Conigo live at 55 Washburn Street in New Bedford

and that in these two calls, PINA-AGEE was arranging to return to CHANDLER the

orange bag CHANDLER left in PINA-AGEE’s car. PINA-AGEE also spoke to

CHANDLER about marijuana. For example, on November 13, 2018, at 12:15 pm



                                           8
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 9 of 40



(Call 3160), TT #1 called 774-608-0909 and PINA-AGEE spoke with Geoff

CHANDLER about getting different types of marijuana. For example, CHANDLER

said, “when my boy gets down here like an hour, I will get you some. He’s got

strawberry something, fire shit. Strawberry crush. The Gelato and that Thug’s Breath

are the best ones yet.” I know that “Strawberry Crush,” “Gelato,” and “Thug’s

Breath” are all types or brands of high-end marijuana.       On January 18, 2019,

CHANDLER was arrested and charged with kidnapping. The case is pending in New

Bedford District Court and CHANDLER is detained in jail.

15. PINA-AGEE spoke with CLANCY about drug-related business.                    For

example, on October 30, 2018, at 2:30 pm (Call 1079), TT #1 called 774-305-8047. I

believe CLANCY uses this number because the number is subscribed in the name “Tom

Flancy,” at 64 Mayflower Lane, Wareham, MA, where I know based on surveillance

and public records that CLANCY resided until recently. In addition, on February 8,

2018, Wareham Police Detective Bryan Whalen went to 64 Mayflower Lane attempting

to arrest another individual. He was greeted by CLANCY who gave officers permission

to search for the person, who was not there. During the search, Whalen observed in

plain view in a bedroom and seized eight small bags of fentanyl. CLANCY stated the

bedroom belonged to another individual. CLANCY also gave Whalen his phone

number, which was 774-305-8047. During the call on October 30, PINA-AGEE asked,

“It’s 64 Mayflower, right?” Clancy replied, “yup,” and PINA-AGEE said, “Aight, my

boy is going to come throw it on your front porch.” CLANCY said, “Aight, I’m here

anyways, so yea, I’ll see him pull up.”     I believe in this call, PINA-AGEE was

coordinating a drug delivery to CLANCY by one of PINA-AGEE’s runners. PINA-



                                        9
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 10 of 40



AGEE also discussed dog breeding and car parts with CLANCY, but given the frequency

of the cell phone contacts and the frequency that PINA-AGEE until recently traveled to

64 Mayflower, I believe he was delivering drugs. Moreover, the confidential source

who introduced UC Oliveira to SMITH told investigators in January that PINA-AGEE

had come to distrust SMITH and was delivering drugs to CLANCY instead, and that

SMITH would normally have to obtain the drugs from CLANCY.

       INTERCEPTIONS OVER TT #1 FROM MARCH 27 TO PRESENT

16. On March 27, 2019, investigators resumed intercepting calls over TT #1 pursuant

to a new order issued by Judge Young. The intercepted calls included many calls per

day of PINA-AGEE agreeing to meet various known and unknown people during the

course of the day, typically meeting for only a few minutes somewhere in Wareham.

Those people included Stephen Miranda, Tom Clancy, Jessica Tavaras, Melanie

Weisman, Lauren Maroney, Robert Venable, Casey Andrade and Karrie Gustafson,

Carlos Guzmen, and others both known and unknown. I believe the great majority of

these calls concerned PINA-AGEE meeting with his drug customers to deliver drugs to

them and/or to collect drug proceeds from them.

17. Casey Andrade and Karrie Gustafson. Investigators intercepted numerous calls

between PINA-AGEE (using TT #1) and Casey Andrade and his girlfriend Karrie

Gustafson using 508-441-2438 and 508-441-0015. A series of interceptions on April

12, 2019 led to the seizure of 10 grams of suspected fentanyl that PINA-AGEE delivered

to Andrade. As that series also generally described how PINA-AGEE operated, it is

set forth next.




                                        10
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 11 of 40



18. On April 12, 2019, investigators intercepted calls between TT #1 (PINA-

AGEE) and 508-441-2438 (Andrade) and 508-441-0015 (Andrade and Gustafson,)

that led to the seizure of 10 grams of suspected fentanyl. In particular, at 9:57 am

(Call 8308), PINA-AGEE called Andrade, who said he had “to take care of little man”

(meaning his infant son) and then he would “hit you up shortly.” At 10:09 am (Call

8316), Gustafson texted, “Casey said same tools as other day or double.” I believe

Gustafson meant the same kind and amount of drugs as yesterday, or twice as much.

At 11:54 am, surveillance footage showed a silver pick-up truck depart 55 Washburn

Street in New Bedford. At 11:55 am, investigators established surveillance outside of

Andrade and Gustafson’s residence at 361 Coggeshall Street in New Bedford. At 11:58

am (Call 8358), Andrade asked if PINA-AGEE wanted to go to “Eblens, I’m on my

way there. I was gonna go grab little man a hoodie.” PINA-AGEE said “sure.” Eblens

is a clothing store in Fairhaven. At 12:00 pm, investigators observed a blue Chevrolet

Equinox (891YVM) drive from Coggeshall Street to Elbens, where Andrade, Gustafson,

and a child and all got out of the car. At the same time, investigators observed a silver

Dodge Dakota pick-up truck traveling east on Route 195 with a black male passenger

matching the description of PINA-AGEE.          At 12:07 pm, investigators observed

Andrade walk to PINA-AGEE’s silver Dodge Dakota and enter the rear seat. At 12:10

pm, Andrade exited the truck and entered Eblens.          At 12:18 pm, investigators

approached Gustafson at her vehicle, and she reported Andrade was inside with drugs.

At 12:20 pm, investigators entered Eblens, approached Andrade, and escorted him

outside, where they seized from him Exhibit 27, which consisted of four knotted

baggies that contained what appeared to be ten grams of fentanyl.



                                         11
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 12 of 40



19. Investigators intercepted additional calls between PINA-AGEE and Andrade and

Gustafson both before and after the seizure. For example, on April 10, 2019,

beginning at 12:19 pm (Call 7775), TT #1 had a series of calls with Andrade and

Gustafson, followed by a meeting in New Bedford. In particular, PINA-AGEE told

Andrade to call him when Andrade came to Wareham. Andrade asked if PINA-

AGEE had “my lady’s number” and said he would send it to PINA-AGEE. At 12:20,

he texted the number 508-441-0015. PINA-AGEE then called the number and asked

Gustafson if she talked to “him,” meaning Andrade. PINA-AGEE told her to call

when she heads to Wareham. She texted at 1:37 pm that she was going home to take

a nap with her son. PINA-AGEE was going to come to her house, and she asked for

an “eta” at 2:56 pm. PINA-AGEE replied “30 min.” At 3:29 pm (Call 7802),

PINA-AGEE called and said he was downstairs and coming up.

20. On April 14, 2019 at 2:22 pm (Call 8859), TT #1 received a call from 508-441-

0015 and PINA-AGEE and Casey Andrade agreed to meet in Wareham. At 2:48 pm

(Call 8869), Andrade texted from 508-441-2438 “Here Greyfield Condos.             You

hanging with that girl today.” Based on later intercepted communications, PINA-

AGEE and Andrade met at the Marriott just before 3:00 pm.

21. On April 16, 2019 at 10:36 pm (Call 9297), TT #1 called 508-441-2438 and Casey

Andrade said, “Just got home from work and I got that for you.” PINA-AGEE asked

if he was down the street and Andrade said yes and asked, “Is shorty around?” Early,

early shorty if you can.” PINA-AGEE said, “Alright, say less.” At 11:03 pm (Call

9300), Andrade texted, “Should I leave.” At 11:27 (Call 9310), PINA-AGEE called

and asked, “you said you are all set, huh?” Andrade said, “Yeah, I am close. Should


                                       12
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 13 of 40



I walk?” PINA-AGEE said, “I am not in the place I usually am.” Andrade said, “I got

damn near most of it, I am almost cleaned up.” PINA-AGEE asked, “What, are you

close to seven? Andrade said, “It was five and a half.” PINA-AGEE said it was six,

“680 is where you are at bro, 580 is what you are at.” Andrade said he was at his crib,

his lady was asleep, and he had close to 4. Based on Andrade’s statement that PINA-

AGEE charges $400 for ten grams of fentanyl, I believe these calls reflect Andrade owed

PINA-AGEE $580 for more than ten grams of fentanyl and that Andrade had $400 in

partial payment and wanted to obtain additional fentanyl. PINA-AGEE said, “So you

are not even close to being straight and you are asking for something? What you are

doing is lying, you getting what the fuck you want and not doing what the fuck you say

you are going to do, and then you continue to do shit for you. What you are doing is

getting nice and fucked up and not taking care of your shit, that is what you are doing.”

PINA-AGEE then confirmed that Andrade had four and told him to walk to the store.

At 11:44 pm (Call 9312), PINA-AGEE called and asked, “Where you at.” Andrade

replied, “I see you.”

22. On April 17, 2019, beginning at 9:14 am (Calls 9321-9325, 9327, 9348, 9364,

9366, 9377, 9384, 9399, 9304, 9406, 9408, 9410, 9411, 9430, 9432, 9433, 9475, 9487,

9642), TT #1 had a series of calls with 508-441-2438 (Casey Andrade) and 508-441-

0015 (Karrie Gustafson) regarding the payment of drug proceeds to PINA-AGEE and

Andrade’s attempt to obtain more drugs. In particular, Gustafson texted to ask if PINA-

AGEE was “up,” and when he said “yup,” she replied, “K im going to bank of America

then can you come to crib.” At 10:40 am, Gustafson said she went to the back and

“just seeing if you wanted to swing through or whatever and grab that.” PINA-AGEE



                                         13
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 14 of 40



said he would when he got his truck back and Gustafson mentioned something about

yesterday and “the halfer.” Later, Gustafson told PINA-AGEE to see him at work at

the SailLoft Restaurant at 246 Elm Street, S. Dartmouth because “he (Andrade) will

have the money.” At 2:15 pm, PINA-AGEE texted that he had “no ride.” At 4:01

pm, PINA-AGEE said he was two blocks away and could walk over. Gustafson said

she would go get the dough but later changed her mind because her “asshole landlord is

next door just go to casey then I don’t gotta leave with baby all sick.” At 6:25 pm,

PINA-AGEE complained that they were “playing” with him because Casey doesn’t

have the money. Gustafson said he was going to cash his work check and that they

were in the red “when we seen you at Eblens.” PINA-AGEE said “you all are at 220.”

At 9:18 pm (Call 9642), PINA-AGEE called Andrade and said he was mad at how

things went down. Andrade said he will cash his check tomorrow morning, meet up,

pay him and get some also.

23. Investigators also regularly intercepted calls from Stephen Miranda, who

typically wanted to meet PINA-AGEE to obtain drugs. I know that MIRANDA

uses 774-707-9696 because he is the named subscriber for that number, Wareham police

officers know him to be an associate of PINA-AGEE, and during the first interception

period investigators observed PINA-AGEE meet with MIRANDA.                During this

interception period, MIRANDA called PINA-AGEE frequently to obtain drugs. For

example, on March 27, 2019 at 2:44 pm (Call 4450), PINA-AGEE called MIRANDA

at 774-707-9696 and MIRANDA asked if PINA-AGEE was “around.” PINA-AGEE

said that he could come by. At 5:27 pm (Call 4489), MIRANDA called and PINA-

AGEE said to give him half an hour. At 6:44 pm, (Call 4496), MIRANDA called



                                        14
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 15 of 40



again and PINA-AGEE said, “uno momento Papa.” At 6:59 pm, (Calls 4498 and

4499), MIRANDA sent PINA-AGEE a text that said, “yo,” and PINA-AGEE replied,

“Outside.” I believe during these calls, MIRANDA was contacting PINA-AGEE in

order to meet and obtain drugs from PINA-AGEE.

24. On March 29, 2019, at 1:05 pm (Call 4886), TT #1 received a call from 774-707-

9696 and MIRANDA said, “I need to see you and that other thing I don’t know if you

are alright with that.” PINA-AGEE said “not yet.” PINA-AGEE said he would

“swing through in not too long.”


25. On March 30, 2019 at 3:50 pm (Call 5208), TT #1 received a text from 774-

707-9696 (MIRANDA) that said, “You need to see you.” At 4:38 pm (Call 5222),

PINA-AGEE called and said he would be over there in less than half an hour after he

took a shower.

26. On March 31, 2019 at 1:50 am (Call 5458), TT #1 received a text from 774-707-

9696 (MIRANDA) that said, “Yo i need to see you before my grandfather gets up at 230

can you make that happen.”         At 6:52 pm (Call 5659), PINA-AGEE arrived at

MIRANDA’s house (text “Outside”).


27. On April 1, 2019 at 11:34 am (Call 5911), TT #1 received a call from 774-707-

9696 and MIRANDA said he needed to see PINA-AGEE, who said he would be right

over. At 12:31 (Call 5941), PINA-AGEE responded to “yo” texts from MIRANDA

by texting “5 min.” At 12:52 (Call 5950), PINA-AGEE texted, “Outside.”

28. On April 2, 2019 beginning at 4:04 pm (Calls 6331, 6374, 6376, 6378, 6379,

6396, 6402, 6403, 6404, 6416, 6417, 6418), TT #1 had a series of calls with 774-707-


                                        15
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 16 of 40



9696 in which PINA-AGEE arranged to meet with MIRANDA. In particular, PINA-

AGEE told MIRANDA he would be there in half an hour. Later MIRANDA

communicated he was uptown, not at home and PINA-AGEE asked him how many

and Miranda replied, “Uno.” At 6:54 pm, PINA-AGEE texted, “Outside.” At 8:34

pm, Miranda called again and asked, “could you come by right now?” and PINA-

AGEE replied, “alright I’ll be right there.” At 8:36 pm, Miranda texted, “ Yo i don't

want to nag but i got 9 curfew.” At 8:37 pm, PINA-AGEE again texted “Outside.”

29. On April 3, 2019 between 11:08 am and 6:07 pm (Calls 6521, 6564, 6604,

6613, 6614, 6616, 6619, 6622, 6638, 6640, 6642-4), TT #1 had a series of calls with

774-707-9696 in which PINA-AGEE made arrangements to meet Miranda to complete

a drug transaction. In particular, Miranda texted, “Yo as soon as i get out of work I'm

going to need to see you i will call you a half-hour before I get home,” then texted

“what’s up” just after 2:30 pm. PINA-AGEE called and Miranda said, “i need a

couple them joints.” Miranda texted “yo” a few times before 5:30 and PINA-AGEE

replied “omw” (on my way). PINA-AGEE indicated he was 5 minutes away just after

6:00 pm.

30. On April 17, 2019, beginning at 3:05 pm (Calls 9422, 9435, 9470, 9509, 9510,

9585), PINA-AGEE had a series of calls with Miranda (774-707-9696) about

delivering drugs for a third party referred to as “JT.” In particular, at 3:05 pm,

Miranda texted, “Yo need to see you asap.” At 4:20 pm, PINA-AGEE calls and says

he will come through soon. At 6:08 pm, Miranda texted, “Yo meet me at JT house.”

At 6:53 pm, Miranda called and discussed the guy being real savvy. PINA-AGEE

asked if Miranda is “Gucci?” An unknown male then got on the phone and said he is

                                         16
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 17 of 40



“Gucci” and he had PINA-AGEE’s “loot.” The males said he is waiting on $500 and

asked PINA-AGEE to “come through.” At 7:02 pm, PINA-AGEE texted, “Outside.”

31. Investigators also intercepted frequent calls between PINA-AGEE and

Thomas “Tucker” Clancy.        I know Clancy uses cellular telephone number 774-

305-8047 because the number is subscribed in the name “Tom Flancy,” at 64

Mayflower Lane, Wareham, MA, where I know based on surveillance and public

records that CLANCY resided until earlier this month. In addition, on February 8,

2019, Wareham Police Detective Bryan Whalen went to 64 Mayflower Lane

attempting to arrest another individual. He was greeted by CLANCY who gave

officers permission to search for the person, who was not there. During the search,

Whalen observed in plain view in a bedroom and seized eight small bags of fentanyl.

CLANCY stated the bedroom belonged to another individual. CLANCY also gave

Whalen his phone number, which was 774-305-8047. The calls between PINA-

AGEE and CLANCY intercepted this period typically involve Clancy ordering drugs

or PINA-AGEE and Clancy discussing drug business.

32. For example, on March 28, 2019 at 11:54 am (Call 4617), TT #1 called 774-

305-8047 and asked Clancy, “How’s everything?” Clancy replied, “Slow right now,

I’ll hit you up in a few though.” I believe Clancy meant that he had not sold many

drugs, but he would be reaching out to PINA-AGEE soon to obtain more.

33. On March 30, 2019 at 9:58 pm (Call 5358), PINA-AGEE received a call from

774-305-8047 and told Clancy he would see him within the hour. At 11:48 pm (Call

5403), PINA-AGEE said he would be right there to Clancy’s home.



                                        17
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 18 of 40



34. On April 1, 2019 at 9:53 am (Call 5886, 5888), TT #1 received a call from 774-

305-8047 and PINA-AGEE and Clancy agreed to meet near Birch Street, which they

then changed to the liquor store near Parkwood.

35. On April 6, 2019 at 9:56 pm (Call 7284), TT #1 received a call from 774-305-

8047 and PINA-AGEE and Clancy spoke. Clancy said, “The only person who is

keeping it funky right now is Shawn. He is paying every week. He is the only one at

the crib now. No one else. I don’t give a fuck. Unless they come in with cash they

ain’t coming in. No more free rooms.” Clancy then complained about a female that

he took care of that “does me dirty like that. I am gonna smack the fuck out of her

when I see her.” I believe in this call Clancy was discussing his relationships with his

regular drug customers.

36. On April 9, 2019, investigators determined that PINA-AGEE made arrangements

with Clancy to rent a garage at 744 County Street in Wareham to use in connection

with his drug operation. In particular, at 1:04 pm (Call 7635), TT #1 called 774-305-

8047 and Clancy gave PINA-AGEE the address of 744 County Road. At 1:55 pm

(Call 7645), TT #1 received a call from 857-880-0105 and Lauren Maroney (see

below) asked if PINA-AGEE would be around. PINA-AGEE said he was in West

Wareham and told her to meet him at 744 County Road. At 2:14 pm, he texted

Maroney, “I’m at a garage so don’t be so obvious just pull in and park I’ll come out.”

Maroney texted “Here” at 2:36 pm (Call 7652). Shortly after, investigators

confirmed that PINA-AGEE and Maroney met at 744 County Road. Investigators

planned an attempted stop of Maroney after she left, but decided not to after Maroney

called PINA-AGEE and said she detected surveillance. In particular, at 3:04 pm

                                          18
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 19 of 40



(Call 7677), Maroney called and said, “So remember what I told you about? About

that car, that van, whatever. So there was only one of them when I pulled into your

place. When I was pulling out of your place, a black van was pulling out of there who

had pulled up next to the other one. When I drove by the other one pulled out and

followed us. I literally like had to like ditch them and they followed my every move.”

PINA-AGEE replied, “Damn, alright, thanks.” Maroney then said, “Your welcome,

letting you know.” At 4:20 pm (Call 7693), PINA-AGEE called Clancy about three

people coming to see him and Clancy said, I am going to leave a key with you so you

have a key to get in and out.” At 5:26 pm (Call 7702), Andy Coakley (774-994-

5988) called and said his man texted and said he “get niggers our CDL from Braintree

RMV for four bands a pop.” PINA-AGEE responded, “Yeah, let’s go.” Later,

PINA-AGEE said, “I got a nice little spot in the cut, in Wareham bro. On like County

Road, man. Holler at me bro if you want to come shoot a game of pool or come

smoke a blunt.”

37. On April 11, 2019 at 4:00 pm (Call 8094), TT #1 called 774-305-8047 and

PINA-AGEE asked Clancy, “What about the ecstas. . .” before catching himself.

Clancy said he was going to see, and would call PINA-AGEE later. Around 9:30 pm

(Calls 8246, 8247, 8256), PINA-AGEE texted and said he was at Clancy’s sister’s and

Clancy should come over. Clancy called and PINA-AGEE said he wanted to see

Clancy before he left and Clancy said he wanted to talk to PINA-AGEE in person. I

believe Clancy wanted to talk to PINA-AGEE in person because he did not want to

discuss important, specific drug business over the phone due to fear of being

intercepted.


                                         19
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 20 of 40



38. Investigators also intercepted numerous calls between PINA-AGEE and

Lauren Maroney. These calls also typically involved her requests to meet with

PINA-AGEE to obtain drugs. I know that Maroney uses 774-283-2754 because the

records reveal that number is subscribed by her. (I also know Maroney used 857-880-

0105 because of her visit on April 9, 2019 to the garage at 744 County Street in

Wareham.). For example, on April 1, 2019 at 7:33 pm (Call 6067), TT #1 received

a call from 774-283-2754 and Maroney said, “I got $75 dollars, I wanted some hard, I

mean some . . .” PINA-AGEE cut her off and said, “I don’t even know what that is, I

don’t even know what you are talking about but um, fucking um, how long you gonna

be over there for? What’s my grace period?” Maroney said half an hour, adding, “my

buddy is on his way here too and he wanted something different.” I believe in this call

Maroney was ordering drugs and PINA-AGEE became concerned because she was

too explicit over the phone.

39. On April 4, 2019 at 4:03 pm (Call 6795), TT #1 received a call from 774-283-

2754 and Maroney asked if PINA-AGEE could see her. PINA-AGEE said he was

almost in Rhode Island and Maroney asked if he was coming to Wareham. PINA-

AGEE said he was heading back in a half hour and Maroney asked if that was a sure

thing and she could head to Wareham where they met yesterday. (On April 3, 2019,

PINA-AGEE arranged to meet Maroney on Onset Road in Wareham, see i.e. Call

6664). He said he would call then texted that he lost his keys. At 10:15 (Call 6934,

6936), Maroney texted, “I just grabbed something thinjing u were blowing me off n

got robbed,” and “So now I’m fucked.” PINA-AGEE replied “Damn” and repeated

that he lost his keys. At 10:48 pm (Call Session 6959), Maroney texted, “Listen will


                                         20
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 21 of 40



u cuff me somethibg till tonorrow n i will make back the loney tpnight n pay u it

tomorrow along with grab another one.” At 10:48 pm (Call 6961), she called and

asked the same thing and PINA-AGEE said he did not do that, did not know her, and

her problems were not his problems. She agreed, then he added, “You being so

descriptive on my phone man, I don’t do that. Don’t do that at all. I feel like that’s the

first time, I don’t do that. Call me, say ‘hi, how you doing?’” She said she was sorry

and wouldn’t do that anymore and she would try to go to the bank and give him a call.

40. On April 6, 2019 at 1:09 pm (Call 7189), TT #1 received a call from 774-283-

2754 and Maroney said, “please tell me I can come see you for the usual.” They agreed

to meet in Fairhaven. At 1:49 pm (Call 7216), PINA-AGEE told her to go to Walmart

and hang out. At 2:01 pm (Call 7221), Maroney called and said, “I’m right near the

Wendy’s.”    PINA-AGEE said, “Alright cool give me a second.”              Maroney said,

“Alright, legit though, how long you think? I’m just hurtin’ man.” PINA-AGEE said,

“Come on with this shit. This is what you’re gonna do every time you call me? Just

blow me up until I see you?” Maroney said, “No honey, I gotta get my kid off the bus.

That’s all.” PINA-AGEE replied, “I get it. It will be a reasonable time.” At 2:20 pm

(Call 7226), Maroney texted, “My ride is threatening to leave.” At 2:26 pm (Call 7234),

Maroney said she was sick and PINA-AGEE complained and asked if “that’s you right

there in the green car?” Maroney said yeah and said to come here. PINA-AGEE said

she needed to wait ten minutes. At 2:45 pm (Call 7237), Maroney tried to call PINA-

AGEE and told an unknown male in the background to just get on the highway. At

3:55 pm (Calls 7249 and 7251), PINA-AGEE replied, “Got pulled over my boy got

arrested” and “There was a grey suv across the street.”


                                          21
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 22 of 40



41. Investigators also intercepted numerous calls between PINA-AGEE and

Jessica Tavaras. Based on the intercepted calls and additional investigation, I

believe Tavaras is a regular customer of PINA-AGEE who sometimes re-sells some of

the drugs she obtains. I know that Tavaras uses 508-441-9883 because records show

that number is subscribed to by her and because as set forth below, she identified

herself as “Jessica.”

42. For example, on March 28, 2019 (Calls 4579 4584, 4585, 4587, 4594, 4598,

4608, 4609), TT #1 exchanged texts with 508-441-9883. In particular, at 8:46 am

Tavaras sent PINA-AGEE a text that stated “Hmu when ya rdy i am.” Based on my

training and experience, I know “HMU” means “hit me up” or call me, and “rdy” is

an abbreviation for “ready,” which often means ready to meet to purchase drugs

among drug dealers and users. At 9:04 am, a second text stated, “Im with mel too.”

I believe this was a reference to Melanie Weismann, who I know resides at 2

Nickerson Street in Plymouth, MA. At 9:05 am, TT #1 responded, “Ok I’m about to

be On my way!” At 9:09 am, an incoming text stated, “Just come to mels im here.”

At 10:22 am, TT #1 stated, “In wareham now.” At 10:23 am, Tavaras called and

PINA-AGEE asked, “Who’s this?” UF 9883 replied, “It’s Jessica.” PINA-AGEE

said he was in Swift’s Beach chilling with his boy. Tavaras said she would “see you

in a couple of minutes.” At 10:55 am, PINA-AGEE called and asked where she was

at and Tavaras replied, “We ran to CVS - Waiting for you, so we just ran to CVS on

Cranberry highway.” PINA-AGEE replied, “Okay, I’m over here.” Tavaras then

said, “You can go in the house, what’s his face is there, we’re coming back right

now.” At 11:06 am, Tavaras texted, “Were about 2 mins away.” They exchanged


                                         22
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 23 of 40



texts again in the afternoon, including one (Call 4674 at 4:26 pm) in which PINA-

AGEE stated, “Ur a real one and I will always keep it a dollar with you as soon as they

hit me I'm gonna break bread you already know. When will I see you again?”

Tavaras replied that her brother-in-law “only wants 30 dollars wirg of woek [sic].”

At 7:14 pm (Call 4736), Tavaras called and PINA-AGEE said he was on Cranberry

but in a parking lot waiting on someone else. Tavaras said she would wait outside for

him. At 7:40 pm (Call 4744), Tavaras texted, “Dont mean to be a pain in the ass but

i got somwonw up the road waitin on me so i can pay my court fines,” which I

understood to mean that she was getting impatient waiting for PINA-AGEE because

she had customer waiting. At 7:59 pm (Calls 4753, 4757), PINA-AGEE said to

come meet him at Birch Street Parkwood because he was getting his brake light fixed.

At 8:21 pm (Call 4769, 4770), Tavaras texted, “Here,” and called to say she was

coming in.

43. On March 30, 2019 at 12:15 pm (Call 5154), TT #1 received a call from 508-

441-9883 and agreed to meet with Jessica Tavares on Depot Street/Tyler Avenue.

PINA-AGEE said to have the guy bring a dollar or he can’t help them. Tavares said

she had 50 that she is working with. At 12:27 pm (Call 5161) Tavares said she

would be right there and PINA-AGEE asked if she “figured that out.” Tavares said

yeah, that she is throwing in with them so all they have is fifty. PINA-AGEE said he

could not do nothing with that right now. At 12:46 pm (Call 5175) PINA-AGEE

called and said he called his boy who is now with him. Tavares said she thought he

could not do it so she left for birthday party. PINA-AGEE said no worries, he would

get with her later. At 1:10 pm (Call 5177) Tavares called and asked if Casey and Kari


                                         23
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 24 of 40



could meet him by Cumberland Farms. PINA-AGEE said yes, but that his phone is

dead, so have them call 774-540-5482. Tavares said okay, but she does not think one

of them knows how to talk to PINA-AGEE on the phone, but that she has a dollar.

PINA-AGEE said he would charge his phone and call her. At 2:11 pm (Call 5185),

Tavares texted PINA-AGEE, “Hey this is casey and kari 5084410015 shes in ya area

rn.” At 3:27 pm (Call 5195), TT #1 called 508-441-0015 and PINA-AGEE asked

what was going on. Gustafson asked if PINA-AGEE could do that work. PINA-

AGEE agreed and she texted him her address, “361 Coggeshall Street.” PINA-AGEE

exchanges additional texts and said he fell asleep but will definitely be there. At 8:30

pm (Call 5337), PINA-AGEE texted “All good” and “Lmk.” Gustafson called back

and PINA-AGEE said he was coming her way. At 10:49 pm (Call 5377), after more

delays, PINA-AGEE texted “2 min” and Gustafson replied, “K casey will come

down.” Later, PINA-AGEE and Tavares agreed to meet and Tavares texted her

address “8 pine Ridge road.”

44. On March 31, 2019 at 11:52 pm (Call 5532), TT #1 texted 508-441-9883

(Tavaras) “I’m in town if u got a ride.” Tavaras replied, “Ok kuat give me a lil bit

getting the dollar now.” At 12:33 pm (Call 5541), Tavaras said she was with

Marissa, the girl she is always with and they arranged to meet on Main Street in

Wareham near the pawn shop. They met around 12:50 (Call 5550).

45. On April 1, 2019 at 11:42 am (Call 5912, 5914), TT #1 received a call from

508-441-9883 and Tavaras asked where PINA-AGEE was and if he wanted to go to

her house. She added that no one was home. PINA-AGEE said he will be right over

and she texted “8 pine ridge road.” At 11:53 (Call 5930), Tavaras told him to park

                                          24
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 25 of 40



near the camper, and PINA-AGEE said he won’t come in because he is in a rush and

has to handle his business. At 12:10 pm (Call 5933), Tavaras texted, “Ill have a

dollar arnd 4 for you today.” Based on these communications, I believe PINA-AGEE

dropped off drugs to Tavaras and that she was prepared to provide him with $140,

probably for drugs fronted earlier. At 5:03 pm (Call 5994), Tavaras called and said,

“I have a dollar for you, where are you?” PINA-AGEE said he was in New Bedford

and would need about a half hour. Tavaras spoke to someone else and then said it

was okay, “she will wait a half an hour.” PINA-AGEE offered to meet them in

Fairhaven and Tavaras agreed. They met later near Wendy’s restaurant. At 5:56 pm

(Call 6023), PINA-AGEE instructed Tavaras to meet him outside and have “her”

follow us. At 6:07 pm (Call 6025), PINA-AGEE called and said, “I don’t know what

the deal is, but I hope you ain’t got nothing to do with it.” Tavaras asked, “What?

What happened?” PINA-AGEE explained, “I just seen an old buddy drive by us.

Blue eyes, bald head, cigar in his mouth.” Tavaras then texted (Call 6032), “Thank

you. ... Drive safe ill talk to u later but nah there old contractor isn't slowed around be

cuz he did an illigal rhing ill talk ro i next time amd i would never disrespect.”

Fifteen minutes after the meeting, PINA-AGEE called 978-476-4225 (Call 6039) and

complained to Carlos Guzmen that he saw some ridiculous shit, “I just seen some Ham

town niggas in the beige and haven nigga, some Ham town blues.” I believe in this

last call, PINA-AGEE meant that he observed Wareham police officers conducting

surveillance outside of Wareham in Fairhaven and elsewhere.

46. On April 12, 2019 beginning at 10:04 am (Calls 8312, 8355, 8357), TT #1 had a

series of calls with 508-441-9883 in which Jessica Tavaras arranged to meet PINA-


                                           25
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 26 of 40



AGEE to purchase $100 worth of drugs. In particular, at 10:04 am, Tavaras called and

asked if PINA-AGEE could come out in her direction. PINA-AGEE agreed to come

within an hour. At 11:11 am, Tavaras called and PINA-AGEE asked, “what’s she got,

a dollar?” Tavaras replied, “Just about that, yeah.” At 11:32 am, Tavaras texted, “My

house no ones here 8 pine ride rd.”

47. On April 13, 2019, at 2:44 pm (Call 8656), PINA-AGEE responded to “Wya”

texts from Jessica Tavaras (508-441-9883) by texting, “Im home.” At 2:47 pm (Call

8657), Tavaras texted PINA-AGEE and asked, “Wanna come by?” She followed that

up at 4:03 pm (Call 8687) with a text that said, “2.”

48. Investigators also intercepted frequent calls between PINA-AGEE and a male

using 774-269-2485, which may be used by Thomas Cox.


49. For example, on March 27, 2019 at 8:00 pm (Call 4525), PINA-AGEE

received a text from 774-269-2485 which said, “If I come down can I grab some hrd.

Like 100.” PINA-AGEE replied, “Come down spare me the details please.” At 8:26

pm (Call 4541), PINA-AGEE texted, “Cvs main st call me when u get close.” At

8:33 pm (Call 4544), the caller told PINA-AGEE he would be there in two minutes. I

believe in these communications, the person asked for $100 of crack cocaine and

PINA-AGEE told the person to come down and meet with him, but not to be so explicit

over the phone, and then gave her directions where to meet him.

50. On April 1, 2019 at 5:39 pm (Calls 6015, 6020), TT #1 received a call from

774-269-2485 and PINA-AGEE said, “You wanna hit up that side street?” UM 2485

replied, “Yea same thing, yea alright. I’ll be there in five.” PINA-AGEE then



                                         26
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 27 of 40



clarified in another call, “Ok, you just trying to get with shorty right?” UM 2485

agreed, and PINA-AGEE asked, “A dollar?” and UM 2485 said, “Yep.”

51. On April 2, 2019 beginning at 6:19 am (Calls 6118, 6119, 6124-6130, 6137-

6141, 6151, 6157, 6165, 6166, 6174, 6176, 6382, 6393, 6400), TT #1 had a series of

calls with 774-269-2485 in which PINA-AGEE arranged to meet UM 2485 three times

to deliver drugs. In particular, at 6:19 am UM 2485 texted, “Omw to wrk trying to

grab coffee.” PINA-AGEE responded after 7:00 am saying my bad and he was now

up and UM 2485 asked if they could meet by 8:30. PINA-AGEE agreed and texted at

8:21 am that he was about to leave. UM 2485 replied “The ham.” At 9:27 am, UM

2485 said he was coming over the Sagamore Bridge and they agreed to meet on Main

Street in and later at Home Depot on Cranberry Highway in Wareham. At 9:58 am,

UM 2485 texted, “More?” and then called and asked, “Yo you still down here? Do you

have anymore?” PINA-AGEE said he was and he did, and they agreed to meet at 2

Nickerson Street in Plymouth. At 10:30 am, UM 2485 texted he was “1 min” away.

At 5:57 pm, UM 2485 called and said he was trying to “holler for a dollar.” After

mix-ups, they apparently met around 6:30 pm.

52. On April 15, 2019 at 2:12 pm (Call 9003), TT #1 received a call from 774-269-

2485 and UM 2485 agreed to meet PINA-AGEE at Tractor Supply in Fairhaven. At

2:31 pm (Call 9008), UM 2485 texted, “Here” and at 2:47 pm (Call 9011), PINA-

AGEE texted, “Me too.” At 2:49 pm (Call 9013), PINA-AGEE called and said,

“There’s somebody weird behind you. Follow me.” Later, at 8:17 pm (Call 9087),

TT #1 received a call from 774-269-2485 (Thomas Cox) and UM 2485 asked “Where

you want me to go?” PINA-AGEE said he was on “the Packard. Pull up nice and

                                        27
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 28 of 40



shut your lights off.” At 10:25 pm (Call 9089), PINA-AGEE said he was inside 2

Nickerson and UM 2485 said he was arriving.

53. Investigators also intercepted calls with numerous other evident drug

customers. Most days during this interception period, PINA-AGEE spent the

majority of the day meeting with suspected customers to deliver drugs. A

sampling of additional calls is set forth below.

54. On March 27, 2019 at 6:20 pm (Call 4494), PINA-AGEE received a call from

508-444-9340 an unidentified female who referred to herself in a previous text as

“Melanie” and they had the following conversation:

    Melanie:        Hi, what Jessica say?
    PA:             What you working with? A couple bucks?
    Melanie:        Um, no I got quite a bit.
    PA:             Huh
    Melanie:        You have both?
    PA:             Not right this second, but I can.
    Melanie:        I got quite a bit of money. I wanted one of each.
    PA:             Ok, I’ll be right there.

    I believe in this call, “Melanie” wanted one of each kind of drug and had enough

money to pay for them without being “fronted.”

55. On March 28, 2019 at 9:17 am (Call 4588), TT #1 received a call from 508-916-

0037, a numbers subscribed by Robert Venable, and PINA-AGEE answered by saying,

“Mr. Venable! What’s up boss? You over there?” Venable said he was “around my

house,” and PINA-AGEE said, “Oh okay, I’m going to be in Wareham shortly, just

throwing some pants on and then I’ll be on the road.” Venable then asked, “Okay, hey,

can I add one?”       PINA-AGEE replied, “Yeah, absolutely.”            I believe in this

conversation, PINA-AGEE said he would visit Venable at his house shortly to deliver


                                          28
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 29 of 40



drugs, and Venable asked and PINA-AGEE agreed to “add one,” meaning another unit

of drugs, likely meaning an additional bag of fentanyl.

56. On March 28, 2019 at 3:03 pm (Call 4644), TT #1 called 978-476-4225,

subscribed to Carlo Guzmen, and PINA-AGEE asked UM 4225 “do you want any of

this gas?” UM 4225 said he wanted just one and PINA-AGEE asked, “Any can

specifically?” and said he didn’t have any more of the “purple cookie shit,” but did have

“wedding cake, “princess,” and “20 different ones.” PINA-AGEE said he would

“Facetime” UM 4225 when “I get with him.” I believe PINA-AGEE was inquiring if

UM 4225 wanted to purchase “one” (likely an ounce) of high-grade marijuana, and if

so, which brand. I know that “Wedding Cake” is a popular brand of high-grade

marijuana.

57. On March 29, 2019 at 3:32/3:57 pm (Calls 4919, 4935), TT #1 called 774-305-

9615 and told UM 9615 to have “Isaiah” call PINA-AGEE’s brother and “bring bread”

to him and “make it right.” PINA-AGEE said it was important, and he was “violating

the fam,” and “you either with me or against me.” UM 9615 said Isaiah was at work

and PINA-AGEE threatened to snatch up UM 9615 (Alan Smith). At 5:04 pm (Call

4976), PINA-AGEE called 774-305-0617 (subscribed to Isaiah Frye) and discussed a

debt Frye owed to PINA-AGEE’s brother and how he needs to pay it back.

58. On March 30, 2019 at 9:21 am (Call 5080), TT #1 received a call from 508-295-

3685 and PINA-AGEE asked UM 3685 if “that worked out for him.” UM 3685 said

yes “your boy took care of me with the normal amount of . . .” PINA-AGEE interrupted

to instruct UM 3865, “Say less, yup, yup.”




                                         29
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 30 of 40



59. On March 30, 2019 at 10:08 am (Call 5087), TT #1 received a call from 508-916-

0037 and PINA-AGEE told Robert Venable that he would be there soon. Venable said

he was in Marion and PINA-AGEE said he was just leaving Fair Haven. PINA-AGEE

said his phone was about to die and he would call on another number.

60. On March 31, 2019 at 9:05 am (Call 5495), TT #1 received a call from 774-442-

0073 and PINA-AGEE greeted “John,” who offered PINA-AGEE a gold coin worth

$1400. John asked if PINA-AGEE “will do like some product and some cash?”

PINA-AGEE said they would meet later.

61. On March 31, 2019 at 4:17 pm (Call 5617), TT #1 received a call from 978-476-

4225 (subscribed by Carlo Guzmen, Lenexa, KS) and they discussed that PINA-AGEE

was being followed by a police car (agents were on surveillance). PINA-AGEE said he

will run and need bail money if he is pulled over, and he will defend himself.

62. On March 31, 2019 at 4:58 pm (Call 5629), TT #1 received a call from774-836-

4474 and “Ashley” told PINA-AGEE she was with “Mariah” and wanted PINA-AGEE

to drop stuff off. PINA-AGEE said to come by with Mariah and then told them he

wants to get stacks of money and travel and that he is going to buy four more houses

this year, including one in Aruba.

63. On April 1, 2019 at 12:27 pm (Call 5935), TT #1 received a call from 774-283-

5611 and PINA-AGEE told Heather King he was about to pull up.

64. On April 1, 2019 at 3:42 pm (Call 5975), TT #1 received a call from 508-840-

0433 and UM 0433 (“John”) asked if he can come over, and said he would be right there

because he was just down the street.




                                         30
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 31 of 40



65. On April 1, 2019 at 4:11 pm (Call 5978), TT #1 called 774-992-4466 and PINA-

AGEE told UF 4466 that he did not have time to breed dogs and was not making any

money off of them.

66. On April 2, 2019 between 5:35 and 5:53 pm (Calls 6366, 6375, 6380), TT #1 had

three calls with 339-309-8324 in which PINA-AGEE arranged to meet “Dwayne.”

PINA-AGEE started with a text that said, “Out here,” and Dwayne called back and said

he was looking to get up. The last call Dwayne was outside and directed PINA-AGEE

to his and PINA-AGEE said he was in a white Honda.

67. On April 4, 2019 at 6:42 pm (Call 6859), TT #1 received a text from 774-224-

2488 that said, “Yo Hey can get my firestick.” He sent a few more texts to make

contact but PINA-AGEE did not call back until 10:29 (Call 6950). UM 2488 asked,

“Can you come by?” PINA-AGEE asked, “What are you working with?” and UM

2488 replied, “Seventy. Seven zero.” PINA-AGEE said, “When I get a chance, I will.”

At 10:32 pm (Call 6952, 6953), UM 2488 texted, “How long ?? Got this fool coming

but rather see u!!!” and PINA-AGEE immediately replied, “See him.” UM 2488 said he

told the other guy not to come and asked if PINA-AGEE could come but he did not

reply.

68. On April 5, 2019 beginning at 1:29 pm (Calls 7057, 7069, 7070, 7086-7088,

7090, 7096-7100), TT #1 had a series of calls with 508-521-4670, subscribed to Paul

Charland, 215 Wareham Rd, Marion, MA about setting up a drug meet. In particular,

at 1:29 pm, UM 4670 called and PINA-AGEE told him to go to Fairhaven. At 3:07

pm, PINA-AGEE indicated he was on his way (“Omw now”). At 4:30 pm, PINA-

AGEE texted Wya (Where you at?) and “Address.” UM 4670 texted, “2875 cranberry



                                       31
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 32 of 40



highway E.wareham” and “On corner of tyler ave and cranberry highway next to abby

glass and acrros street from the nail spot.” At 4:56 pm, PINA-AGEE called and UM

4670 said he would come outside from the house on Tyler next to Abbey Glass.

69. On April 5, 2019 beginning at 1:02 pm, (Calls 7089-7095, 7101, 7102, 7109,

7114, 7115, 7135, 7136, 7138), TT #1 had a series of calls over 508-840-0433 with

Melanie Weisman about drugs being flushed down the toilet after police came to the

house. In particular, at 1:02 pm, Weisman texted “Come over please,” and at 1:47 pm

“Hit me up or just stop by please.” At 2:41 pm, she called and asked him to come over

and PINA-AGEE said he would see her in a minute. At 3:53, she texted, “What’s going

on.” At 4:08 pm, PINA-AGEE said 20 minutes. At 4:32 pm, PINA-AGEE texted,

“You home,” and she replied, “Of course I’m home.” PINA-AGEE texted he was in

town. At 4:56 pm, Weisman texted, “I kind of need to know how long cuz my cousins

here and she’s wicked sick in her dad’s giving her a hard time asking her how long she’s

going to be and he’s going to start getting suspicious. I’m sorry to bother you like this.”

At 4:59 pm, PINA-AGEE said he was on Cranberry. At 5:52 (Call 7109), Weisman

texted, “Told you she was a cop caller.” At 6:01, Weisman called and talked about

getting a restraining order against the female who was screaming at Melanie. They

discussed that the female called a detective and told the police that a drug deal was

happening here, and she tried to get Melanie’s crib kicked in. PINA-AGEE said he

took a major “L,” lost everything, and they will need to figure something out. Melanie

said that they didn’t know if the cops were coming in or not, and talked of taking out

the back of the toilet. PINA-AGEE discussed with “Mike” whether to go into the septic

(“its going to be floating on top.”). Mike said he would try. On April 10, 2019 at 11:56



                                          32
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 33 of 40



am (Call 7752), TT #1 called 508-525-6205 and PINA-AGEE said he was digging

through a septic looking for something.

70. On April 6, 2019 at 11:22 am (Call 7167), TT #1 received a call from 774-225-

1099 and PINA-AGEE instructed Cheyenne Pina to go through the laundry bag, “you’ll

see what I’m talking about.” Pina said she didn’t take all the money and PINA-AGEE

said he knew she didn’t and asked again, “you see what I was talking about though?”

Pina said “yes,” and PINA-AGEE said, “okay.” At 12:08 pm (Call 7173), PINA-

AGEE asked, “did you end up checking the laundry or you left it.” Pina replied, “I took

a bag of laundry but I just switched it. It’s just in the closet area.” PINA-AGEE said

that was cool.

71. On April 6, 2019 at 8:12 pm (Call 7279), TT #1 called 774-994-5988 and PINA-

AGEE and Andy Coakley had a vague conversation in which PINA-AGEE asked “Can

I get with you some time,” and Coakley replied, “Yeh, let me see that shit that we was

talking about that has to get with what’s it called. We was trying to figure the situation

what it was. I still gotta do that. I got do that right now.” PINA-AGEE said, “Okay,

holler at him, let him know.” On April 7, 2019 at 9:30 am (Call 7302), Coakley called

and said, “I’m still in that same situation. I’m on my way, I’m making that happen

right now. Last night was too late. By the time I got there, she said she was already

out.” He added that his license plate was fucked up, so “I’m trying to move a little bit

smarter. I should be right back down here real soon.” PINA-AGEE said, “Alright.

Because I’m fucking shitting otherwise.”

72. On April 7, 2019 at 10:49 pm (Call 7311), TT #1 received a call from 774-615-

5154 and UM 5154 he had “three dollars. I was trying to see how much you’d do for



                                          33
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 34 of 40



three dollars.” PINA-AGEE said he just “grabbed some bud” and asked if UM 5154

liked sativa or haze or sour diesel. PINA-AGEE said he would call in twenty minutes.

When PINA-AGEE called again (Call 7324), they agreed to meet by the boat ramp near

Tempest Knob off Oak Street in Wareham.

73. On April 7, 2019 at 7:03 pm (Call 7397), TT #1 received a call from 508-525-

6205 who asked, “Hey, is that dude with the smoke local? The bud you gave me?”

PINA-AGEE said yes, and UM 6205 ordered a couple ropes of sour glue for $200 per

rope. At 7:08 pm (Call 7401), PINA-AGEE called 413-505-6699 and asked, “Can I

get a couple ropes of that fucking gorilla glue?” UM 6699 said he only had a half left.

PINA-AGEE asked what else he had, but then agreed to grab the half.

74. On April 7, 2019 at 9:05 pm (Call 7413), TT #1 called 774-224-2488 and asked

if UM 2488 would be “trying to do a fucking grocery run there?” UM 2488 said “yeah,

I’m in right now.” PINA-AGEE asked, “Can I have someone put a list and fucking

bang it out by you.” UM 2488 said to send it right now because he was about to go.

PINA-AGEE then called 774-606-6904 and said, “I am going to text you the list on this

phone. Yea, just text him and tell him you ain’t got no service.” He then texted, “If

your not going to bring car back park it at your house and get ghost before she can claim

it stolen use ur head.”

75. On April 8, 2019 at 1:38 pm (Call 7505), TT #1 called 508-858-7558 and UM

7558 said he would hit PINA-AGEE when he was around. At 4:20 (Call 7538), UM

7558 called and identified himself as “Jay” and they agreed to meet soon. At 5:19 pm

(Call 7546), PINA-AGEE directed UM 7558 to Packard Street in Wareham by the 7-

11. At 5:45 pm (Call 7553), UM 7558 called and said he was on the street. PINA-



                                         34
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 35 of 40



AGEE said, “I fucking forgot you were coming, dog. Hit up Tucker.” At 5:46 pm

(Call 7554), UM 7553 asked, “You got someone else I can see, bro? Cuz I ain’t trying

to pay some top dollar for some bitches, yo.” PINA-AGEE said he would call him and

figure it out.

76. On April 8, 2019 at 7:06 pm (Call 7557), TT #1 began a series of calls with 508-

521-4670, subscribed by Paul Charland, in which they agreed to meet in by the park on

Oakdale near Avenue A in Wareham. At 7:17 pm, UM 4670 said, “I’m walking, I’m

walking, I see you.”

77. On April 9, 2019 at 11:14 pm (Call 7714), TT #1 received a call from 508-332-

8411 and PINA-AGEE agreed to meet UM 8411 (Who said “it’s Tristan”) in Fairhaven

or New Bedford. At 11:29 pm (Calls 7725, 7726), PINA-AGEE texted UM 8411 “In

city now” and “Mad cops around here.”

78. On April 10, 2019 at 7:56 pm (Call 7889), TT #1 received a call from 508-648-

8511 and PINA-AGEE asked, “what you trying, what you have, the nine?” UM 8511

said no and PINA-AGEE asked, “oh what, a half of that?” and UM 8511 said, “No,

probably half of that. But I’m done, you know what I mean? I wasn’t too sure what I

was trying to do yet, but I was gonna say, if you got it, you wanna try to meet up at my

father’s house, chop it up or something? Figure it out from there?” PINA-AGEE said

definitely and that he could “make it look real right” if needed. UM 8511 said he did

not know what he was trying to do yet, but “I’m going to go meet up with dude and grab

his loot right now.” At 8:25, PINA-AGEE called and UM 8511 said he would, “meet

you in town” and that he was coming from Plymouth. PINA-AGEE instructed him to

meet at 2 Nickerson Street in Plymouth.



                                          35
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 36 of 40



79. On April 10, 2019 at 10:44 pm (Call 7946), TT #1 called 508-525-7860 and Tim

(believed to be Tim Croker) asked how it was and PINA-AGEE said “good” and Tim

asked, “What’s the number?” and PINA-AGEE said, “A buck a Q.” Tim directed

PINA-AGEE to his house without using names or addresses and then said he would not

take it if it was like “chunk.”

80. On April 11, 2019 at 9:51 am (Call 8007), TT #1 received a call from 508-840-

0433 and Melanie Weisman asked if PINA-AGEE could come over. PINA-AGEE said

he would be there in about an hour. There followed a series of calls with Weisman and

her boyfriend Mike using 774-269-9102 about three meetings. In particular, at 11:37

am (Call 8049), PINA-AGEE said he would be there in half an hour because his truck

is messed up and he needed a ride. PINA-AGEE asked, “Whatchu workin’ with, a

dollar?” and Melanie replied, “yeah.” At 12:37 pm (Call 8054), TT #1 called 774-

269-9102 and the male who answered identified himself as “Big Mike with Melanie, the

hardwood floor guy.” Mike asked if PINA-AGEE wanted to come over and PINA-

AGEE said he would stop by. At 12:48 pm (Call 8056), PINA-AGEE texted, “On my

way.” At 4:52 pm (Call 8111), PINA-AGEE pocket dialed Melanie and she called

back ansd said she was at the bank because, “Walmart wouldn’t cash it, or couldn’t cash

it, cuz their system couldn’t read the numbers under the check. So right now, I’m trying

to open an account. They said I can have some money today, and I have to wait for it

to clear, to get the rest.” PINA-AGEE said, “Okay, what they let you get half and half?”

Melanie said no, one hundred today and the rest takes 24 hours to clear, “but at least this

way I can get a card and order the part with the card.” PINA-AGEE responded, “Yep,

absolutely, let’s do it.” At 5:53 pm (Call 8146), PINA-AGEE asked, “How did you



                                          36
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 37 of 40



do?” Melanie replied that she didn’t do it because it cost $6 per month and she was out

of work so she is going to go to a check cashing place tomorrow when she brings Mike

to Fall River. Later (at 7:08, 7:29, and 11:45 pm, Calls 8183, 8189, 8277), Melanie

texted “You coming,” PINA-AGEE replied, “coming from west,” and Melanie texted,

“U cant come here.” Meanwhile, between 5:02 and 7:42 pm (Calls 8114, 8117, up to

8200), PINA-AGEE and Mike exchanged texts in which Mike asked PINA-AGEE if he

would “come back” and PINA-AGEE said yes, but then was delayed by brake problems

but then said he would see Mike in a few. Later, between 10:20 and 11:47 pm, Mike

asked if PINA-AGEE was still around and he said yes and directed Mike to “744 County

Road, Wareham.” At 11:47 pm, Mike texted, “Mel is on her way to you ok,” and

PINA-AGEE replied, “Yes.”

81. On April 11, 2019 at 10:18 am (Call 8011), TT #1 called 774-540-0062 and

PINA-AGEE spoke to Adam Grant about money Grant owed PINA-AGEE.                     In

particular, Grant said he was at the courthouse, but would leave the money somewhere

at the house. PINA-AGEE said Grant’s mother was calling the cops and he wanted

“nothing to do with that shit.” Grant complains he is in court and did not know that

this would happen so quickly. PINA-AGEE said he shouldn’t have to take the loss and

Grant said that “Katie” owes Grant $300. PINA-AGEE said he was “not gonna do that”

and asked why Grant didn’t go to the bank like you said you were going to do. Grant

replied that he did not have a car. PINA-AGEE complained that he should not have to

“eat the loss” and thought Grant was “blowing smoke up my ass.”

82. On April 11, 2019 at 4:02 pm (Call 8096), TT #1 received a call from 508-317-

6955 and UF 6955 told PINA-AGEE where she was and UF 6955 or a woman in the



                                        37
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 38 of 40



background said, “I have twenty dollars cash.” PINA-AGEE said “come on, you know

better than to fucking talk like that to me. You could have spared me the details.” She

asked him to come to “Booboo’s” but PINA-AGEE did not know him and asked her to

send the address. Minutes later she texted, “2349 cranberry highway” and “Nigga if

you can’t come through let me know cuz I’m that fucked up.” (Calls 8099, 8100).

PINA-AGEE replied by text, “Omw.” At 4:31 pm (Call 8104), she called and asked

where he was and said she is sick. PINA-AGEE said he just left CVS.

83. On April 11, 2019 at 5:33 pm (Call 8140), TT #1 called 774-615-5154 and UM

5154 agreed to meet PINA-AGEE in Fairhaven. PINA-AGEE asked, “Yea what you

trying to get?” UM 5154 replied, “Yea, I got 95, would you do a quarter for me?”

PINA-AGEE said, “Got you man, can you stop with the descriptions man?” UM 5154

then said, “A quarter of weed” and apologized. PINA-AGEE said “I got you.” I

believe in this call PINA-AGEE criticized UM 5154 for being too explicit and then UM

5154 tried to make up for it by saying “weed” when he really meant fentanyl or cocaine.

PINA-AGEE later sent texts asking where UM 5154 was and when he called, PINA-

AGEE directed him to “Tractor Supply” which is off Route 6 in Fairhaven. At 6:26

pm (Call 8163), UM 5154 called from 774-510-6022 and said he was having phone

problems and they made arrangements again to meet at Tractor Supply. At 6:31 pm

(Call 8165), UM 5154/6022 called and said he moved over to Job Lot because he saw

a cop in the parking lot. PINA-AGEE asked if it was “black and white?” and UM said

it was. At 6:45 pm (Call 8170), PINA-AGEE called and directed UM to “Simply

Storage past Walmart.”




                                        38
 Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 39 of 40



84. On April 11, 2019 at 5:55 pm (Call 8154), TT #1 received a call from 774-400-

0097 and Shawn Savary asked, “Can I get one of them things? Double it?” PINA-

AGEE replied, “I got you.” At 6:42 pm (Call 8167), Savary told PINA-AGEE not to

go to “Tucker’s house” because “Tucker’s mother just went there and freaked out. She

kicked everyone out, including me. She must have went in there earlier and found shit

in the room where muffin and all that, you know, like she took out his clothes and threw

them all away and shit.” At 7:38 pm (Calls 8193, 8194, 8197, 8204), Savary called

and said he was with Tucker at Kay’s house and put CLANCY on the phone.

CLANCY said his life is in “shambles” and his mother threw out all of his “extras.”

PINA-AGEE said, “I told you to get rid of all them extras, now your mom did you a

favor.” PINA-AGEE said he would meet up with them later tonight, and then told them

to come to meet him at the Head of Bay Road, which he then switched to 2 Nickerson

Street in Plymouth.

85. On April 12, 2019 beginning at 9:28 pm (Calls 8538, 8549, 8551, 8553), TT #1

had a series of calls with 508-858-7558 in which he arranged to meet UM 7558 at 2

Nickerson Street in Plymouth to sell drugs. In particular, at 9:28 pm, UM 7558 called

and identified himself as “Collie” and PINA-AGEE said he had to store the number.

UM 7558 said, “I’m trying to see you.”         PINA-AGEE replied that he was on

“Nickerson, 2 Nickerson.” UM 7558 said he was on his way. At 9:55 pm, UM 7558

called and said he was on Nickerson, and PINA-AGEE said to park in the driveway next

to the black car and come in.

86. On April 13, 2019 at 1:59 pm (Calls 8640, 8641), TT #1 called 978-476-4225 and

Guzmen asked to “get with” PINA-AGEE later. Guzmen said, “I have 80, how long



                                         39
   Case 1:19-mj-01039-DLC Document 4-1 Filed 04/24/19 Page 40 of 40



  you think?” PINA-AGEE said about an hour. He also said he had someone on the

  west side, but Guzmen said the west side was not close to him. At 2:55 pm (Call

  8661), PINA-AGEE called to find out where Guzmen was. Guzmen replied he was on

  495 and would be there in 10-15 minutes.

  87. On April 17, 2019 at 8:17 pm (Call 9599), TT #1 called 508-728-0452 and PINA-

  AGEE asked UM 0452, “Can I get a three?” UM 0452 said yes and PINA-AGEE said

  he would be right over.




       Sworn to under the pains and penalties of perjury,




                                             John Runyan
                                             Special Agent
                                             Drug Enforcement Administration


Sworn and subscribed to before me this     day of April, 2019, in Boston, Massachusetts.



                                     HONORABLE DONALD L. CABELL
                                     UNITED STATES MAGISTRATE JUDGE
                                     DISTRICT OF MASSACHUSETTS




                                           40
